    Case 4:18-cv-02231-MWB-MA Document 21 Filed 05/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH LEE RANDOLPH, JR.,                        No. 4:18-CV-02231

           Petitioner,                            (Judge Brann)

     v.

THERESA DELBASO, et al.,

          Respondents.

                                   ORDER

                                MAY 29, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §

          2254, ECF No. 1, is DISMISSED WITH PREJUDICE as untimely;

    2.    A certificate of appealability shall not issue; and

    3.    The Clerk of Court is directed to CLOSE this case.




                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
